DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-7, 9, 11, and 17-20 are canceled.
	Claims 8, 10, and 12-16 are pending and rejected.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 10, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dallenbach et al. (Pub. No.: US 2018/0025331), in view of Sheets (Pub. No.: US 2014/0372308).
Claims 1-7, 9, 11, and 17-20 are canceled.
As per claim 8, Dallenbach teaches a method comprising:
receiving, by a computer, a transaction request from a user, the transaction request including a merchant identifier, said merchant identifier for identifying a merchant, the transaction request proposing a transaction (see paragraph 0155, “customer selects purchase (701) from the CellFunds App…The customer inputs (707) the merchant code into the App as supplied by the merchant (705) or customer captures the QR code of the merchant that is displayed by the merchant”; merchant code or QR code contains merchant identifier); 
said transaction request not identifying any financial account that belongs to the merchant, said computer remote from said user (see paragraph 0155-0160, the merchant code or QR code itself does not contain merchant’s financial account);
appending, by the computer, the merchant’s banking details to the received transaction request (see paragraph 0156-0166, the CellFunds system receives the merchant code or QR code, it is then able to retrieve merchant’s account for fund transfer);
transmitting, by the computer, to the user, a name that identifies the merchant (see paragraph 0155-0156, “CellFunds System receives the information through either path and returns the name of the merchant to the customer”);
receiving, by the computer, an indication comprising a transaction amount from the user to complete the transaction (see paragraph 0158, merchant is prompted to enter transaction detail including transaction amount, the prior art system sends the customer a screen with the details of the purchase for confirmation, the system then receives a confirmation including transaction amount from the customer; customer’s confirmation of transaction detail is an indication comprising a transaction amount from the user to complete the transaction);
in response to the indication, initiating, by the computer, a funds transfer in an EFT (electronic funds transfer) system for the transaction amount from a user account to a merchant account associated with the merchant’s banking details (see paragraph 0158); and
transmitting, by the computer, to the merchant, a confirmation that the transaction has been performed (see paragraph 0161).
To support that appending merchant’s banking details to the received transaction request by a server was known prior to the claimed invention, Examiner cites Sheets.
Sheets teaches appending, by the computer, the merchant’s banking details to the received transaction request (see paragraph 0107 and 0112, a server computer retrieve information associated with the merchant account from the merchant account database based on a merchant account identifier provided in the transaction request message).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Dallenbach with teaching from Sheets to include appending, by the computer, the merchant’s banking details to the received transaction request.  The modification would have been obvious, because it is merely applying a known technique (i.e. retrieve and append merchant’s banking detail to transaction) to a known method (i.e. optical-scan triggered EFT) ready to provide predictable result (i.e. merchant identifier does not need to contain merchant’s banking detail, thus making the transaction safer for the merchant).
 	As per claim 10, Dallenbach does not explicitly teach prior to said appending step, retrieving the merchant’s banking details from a directory.
Sheets teaches prior to said appending step, retrieving the merchant’s banking details from a directory (see paragraph 0107 and 0112, a server computer retrieve information associated with the merchant account from the merchant account database based on a merchant account identifier provided in the transaction request message).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Dallenbach with teaching from Sheets to include prior to said appending step, retrieving the merchant’s banking details from a directory.  The modification would have been obvious, because it is merely applying a known technique (i.e. retrieve and append merchant’s banking detail to transaction) to a known method (i.e. optical-scan triggered EFT) ready to provide predictable result (i.e. merchant identifier does not need to contain merchant’s banking detail, thus making the transaction safer for the merchant).
	As per claim 13, Dallenbach teaches a method comprising:
receiving, by a computer, merchant banking details, said merchant banking details pertaining to a bank account owned by a merchant (see paragraph 0156-0166, the CellFunds system receives the merchant code or QR code, it is then able to retrieve merchant’s account for fund transfer);
transmitting, by the computer, to a user, a name that identifies the merchant, the computer remote from the user (see paragraph 0155-0156, “CellFunds System receives the information through either path and returns the name of the merchant to the customer”);
receiving, by the computer, an indication comprising a transaction amount from the user to complete a transaction to benefit the merchant (see paragraph 0158, merchant is prompted to enter transaction detail including transaction amount, the prior art system sends the customer a screen with the details of the purchase for confirmation, the system then receives a confirmation including transaction amount from the customer; customer’s confirmation of transaction detail is an indication comprising a transaction amount from the user to complete the transaction);
initiating, by the computer, a funds transfer in an EFT (electronic funds transfer) system for the transaction amount from a user account to the bank account owned by the merchant (see paragraph 0158); and
transmitting, by the computer, to a payment services provider, a confirmation that said transaction has been performed (see paragraph 0161).
To support that receiving, by a computer, merchant banking details, said merchant banking details pertaining to a bank account owned by a merchant was known prior to the claimed invention, Examiner cites Sheets.
Sheets receiving, by a computer, merchant banking details, said merchant banking details pertaining to a bank account owned by a merchant (see paragraph 0107 and 0112, a server computer retrieve information associated with the merchant account from the merchant account database based on a merchant account identifier provided in the transaction request message).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Dallenbach with teaching from Sheets to include receiving, by a computer, merchant banking details, said merchant banking details pertaining to a bank account owned by a merchant.  The modification would have been obvious, because it is merely applying a known technique (i.e. retrieve and append merchant’s banking detail to transaction) to a known method (i.e. optical-scan triggered EFT) ready to provide predictable result (i.e. merchant identifier does not need to contain merchant’s banking detail, thus making the transaction safer for the merchant).
 	As per claim 14, Dallenbach teaches prior to said step of receiving merchant banking details: receiving a transaction request from the user, the transaction request including a merchant identifier that identifies the merchant (see paragraph 0155, “customer selects purchase (701) from the CellFunds App…The customer inputs (707) the merchant code into the App as supplied by the merchant (705) or customer captures the QR code of the merchant that is displayed by the merchant”; merchant code or QR code contains merchant identifier); and transmitting the merchant identifier to the payment services provider (see paragraph 0155-0156).
 	As per claim 15, Dallenbach teaches wherein the merchant banking details are received from the payment services provider (see paragraph 0156-0166, the CellFunds system receives the merchant code or QR code, it is then able to retrieve merchant’s account for fund transfer).
To support that the merchant banking details are received from the payment services provider was known prior to the claimed invention, Examiner cites Sheets.
Sheets teaches the merchant banking details are received from the payment services provider (see paragraph 0107 and 0112, a server computer retrieve information associated with the merchant account from the merchant account database based on a merchant account identifier provided in the transaction request message).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Dallenbach with teaching from Sheets to include the merchant banking details are received from the payment services provider.  The modification would have been obvious, because it is merely applying a known technique (i.e. retrieve and append merchant’s banking detail to transaction) to a known method (i.e. optical-scan triggered EFT) ready to provide predictable result (i.e. merchant identifier does not need to contain merchant’s banking detail, thus making the transaction safer for the merchant).
 	As per claim 16, Dallenbach teaches wherein said step of receiving the merchant banking details includes receiving, from the payment services provider, a transaction request pertaining to said transaction (see paragraph 0155, “customer selects purchase (701) from the CellFunds App…The customer inputs (707) the merchant code into the App as supplied by the merchant (705) or customer captures the QR code of the merchant that is displayed by the merchant”; merchant code or QR code contains merchant identifier).



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dallenbach et al. (Pub. No.: US 2018/0025331), in view of Sheets (Pub. No.: US 2014/0372308), and further in view of Handley (Pub. No.: US 2018/0165672).
As per claim 12, Dallenbach does not teach wherein the merchant is a mass transit system.
Handley teaches wherein the merchant is a mass transit system (see paragraph 0028).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Dallenbach with teaching from Handley to include wherein the merchant is a mass transit system.  The modification would have been obvious, because it is merely applying a known technique (i.e. use QR code to facilitate transaction at mass transit) to a known method (i.e. transaction triggered by scanning QR code) ready to provide predictable result (i.e. speed up mass transit transaction).

Response to Remarks
	In the response filed on 01/11/2021, Applicant amended independent claims 8 and 13.  Examiner cites a new reference, Dallenbach et al. (Pub. No.: US 2018/0025331), to address the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAR-2021